Detailed Interview Summary
1.	A discussion was held with pro se inventor Luiz Perez with respect to the issues outlined in the Non-Final Office Action mailed.  Comments follow with respect to how to correct those issues as detailed below.
General Overview of the Response Needed from Applicant
2.	The response filed should have the following sections (each beginning on a separate sheet which is required for entry; more comments follow with respect to what is required to overcome the prior Office Action objections and rejections within each section):

REMARKS
AMENDMENTS TO THE CLAIMS
AMENDMENTS TO THE ABSTRACT
Please delete the original Abstract and replace with the amended Abstract attached hereto on a separate sheet.
ABSTRACT
AMENDMENTS TO THE DRAWINGS
DRAWINGS
{resubmit Fig. 6E with the added missing reference numeral in an appropriate position and title the page “Replacement Sheet”; make sure to keep the page numbering as well 7/15}

Claim Objections
3.	With respect to the objections to the claims, each of claims 23-44 as objected to can be corrected in the fashion shown for claim 23:  

23.  (Amended)   A battery system according to claim 22, comprising at least a first sensor communication terminal accessible through the cell container.”

Specifically, each of claims 23-44 should begin with the modifier of “(Amended)” [instead of “(New)”]; strike-through the capital “C” and add a lowercase “c” with underlining as shown.  
	Claim 22 does not require correction and should change the modifier of “New” to “Previously Presented.”  The claims as presented should be filed on a separate sheet under “AMENDMENTS TO THE CLAIMS” and would look as shown below:

    PNG
    media_image1.png
    167
    608
    media_image1.png
    Greyscale

     22.  (Previously Presented)  A battery system comprising:

    PNG
    media_image2.png
    304
    1009
    media_image2.png
    Greyscale

23.  (Amended)   A battery system according to claim 22, comprising at least a first sensor communication terminal accessible through the cell container.”
[and so on and so forth for claims 23-44]
Abstract
4.	To correct the abstract as objected to, the two separate sections shown below are required along with the statement shown below (the latter being included in the “REMARKS” section):   

AMENDMENTS TO THE ABSTRACT
Please delete the original Abstract and replace with the amended Abstract attached hereto on a separate sheet.

ABSTRACT
	A battery system is disclosed that comprises an energy storage cell; a cell container surrounding the energy storage cell, the cell container comprising at least one power output terminal and a test port; an external housing defining an enclosure configured to encompass the cell container; a conduit attached to the test port of the cell container and accessible through the external housing; and a valve positioned within the conduit and controlling fluidic flow through the conduit.

In the Remarks filed summarizing the response, the following statement should be made:  “A replacement abstract is submitted herewith.  The replacement abstract contains no new matter.”  

Drawings
5.	To correct the drawings objections, the following two items should be submitted (as separate sections):



	Please replace the originally filed Fig. 6E of the formal drawing with revised Fig. 6E submitted herewith by way of a separate replacement sheet.  In revised Fig. 6E, the reference numeral 600 is added.  

DRAWINGS
{resubmit Fig. 6E with the added missing reference numeral in an appropriate position and title the page “Replacement Sheet”; make sure to keep the page numbering as well 7/15}

Claim Rejections - 35 USC § 112
6.	To correct the rejection to claim 41, “about” should be struck-through so as to be removed from the claim in the “AMENDMENTS TO THE CLAIMS” section:

41.  (Amended)  A battery system according to claim 40, wherein said compressed gas is an inert gas at

Pro Se Assistance Program
7.	The U.S. Patent & Trademark Office offers a pro se (i.e., inventor representing themselves) assistance program that can be found at:
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program
The contact information for the pro se assistance is shown below for convenience, and the Applicant is invited to contact the Examiner as well with any further questions:
For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848
Post mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, Virginia 22313-1450
One-on-one assistance (by appointment):One-on-one assistance is available via video conference (WebEx) or telephone. Pro se personnel are available to meet with applicants to answer patent-related questions and assist in filing their applications. Inventors may take advantage of one-on-one assistance by contacting the OID to schedule an appointment; use the below information to phone, email, or click the appointment button below:For an appointment:Please call 1-866-767-3848 or email innovationdevelopment@uspto.gov


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729